Case 1:21-cv-00011-KAM-RER Document 1 Filed 01/04/21 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x

ORLANDO AUPONT,

                                                             Plaintiff,     COMPLAINT

                              -against-                                     21 CV 11

CITI HEALTH HOME CARE SERVICES, INC.;
PROGRESSIVE COMMUNITY ADULT DAYCARE
SERVICES INC.; FANELL ALERTE; ALEXANDER                                     JURY TRIAL DEMANDED
ALERTE; and MARTINE DUROSEAU,

                                                          Defendants.
------------------------------------------------------------------------x


                                       NATURE OF THE ACTION

         1.      This is an action to recover money damages arising, inter alia, out of the violation

of Fair Labor Standards Act and New York Labor Law for Defendants’ (1) failure to pay Plaintiff

Orlando Aupont minimum wages; (2) failure to pay Mr. Aupont overtime wages, and (3) failure

to pay Mr. Aupont wages due.

                                      JURISDICTION AND VENUE

         2.      This Court has subject matter jurisdiction over Aupont’s federal claims pursuant to

the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), 29 U.S.C. § 216 and 28 U.S.C.

§§ 1331 and 1337.

         3.      The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331, 1343, and

1367(a).

         4.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 (b) and (c).




                                                      1 / 11
Case 1:21-cv-00011-KAM-RER Document 1 Filed 01/04/21 Page 2 of 12 PageID #: 2




                                       JURY DEMAND

       5.     Mr. Aupont demands a trial by jury in this action.

                                           PARTIES

       6.     Mr. Aupont is a resident of the County of Kings, State of New York.

       7.     Upon information and belief, Defendant Citi Health Home Care Services, Inc.

(hereinafter, “Citi”) is a domestic business corporation organized and existing under the laws of

the State of New York.

       8.     Upon information and believe, Defendant Citi has a principal office located in the

County of Kings, State of New York.

       9.     Upon information and believe, Defendant Progressive Community Adult Daycare

Services Inc. (hereinafter, “Progressive”) is a domestic business corporation organized and

existing under the laws of the State of New York.

       10.    Upon information and believe, Defendant Progressive has a principal office located

in the County of Kings, State of New York.

       11.    Upon information and believe, Defendant Fanell Alerte is an owner/shareholder

and chief executive officer of both Defendants Citi and Progressive.

       12.    Upon information and belief, Defendant Fanell Alerte possessed operational

control over Defendants Citi and Progressive, and controlled significant functions of the

businesses.

       13.    Upon information and believe, Defendant Alexander Alerte is an owner, manager,

and/or shareholder of both Defendants Citi and Progressive.




                                             2 / 11
Case 1:21-cv-00011-KAM-RER Document 1 Filed 01/04/21 Page 3 of 12 PageID #: 3




        14.    Upon information and belief, Defendant Alexander Alerte possessed operational

control over Defendants Citi and Progressive, and controlled significant functions of the

businesses.

        15.    Upon information and believe, Defendant Martine Duroseau is an owner and chief

financial officer of both Defendants Citi and Progressive.

        16.    Upon information and belief, Defendant Martine Duroseau possessed operational

control over Defendants Citi and Progressive, and controlled significant functions of the

businesses.

                                    STATEMENT OF FACTS

        17.    Mr. Aupont began working for Citi in September 2010 doing marketing. It was

agreed between Mr. Aupont and the Defendants that Mr. Aupont would work 40 hours per week

and would be paid $400.00 per week for said hours.

        18.    Upon commencing work for Defendants, Mr. Aupont was required to work ten

hours per day, six days per week.

        19.    Mr. Aupont was provided no overtime compensation from September 2010 to

2013.

        20.    From 2013 through 2014, Mr. Aupont was directed by the individual defendants to

work ten additional hours a week at Progressive teaching English, acting as a driver, and helping

with exercises. Mr. Aupont continued to be paid only $400.00 per week for his work at Citi and

Progressive.

        21.    Mr. Aupont was provided no overtime compensation from 2013 through 2014.




                                             3 / 11
Case 1:21-cv-00011-KAM-RER Document 1 Filed 01/04/21 Page 4 of 12 PageID #: 4




       22.     During 2015, Mr. Aupont and Defendants agreed that Mr. Aupont would be paid at

a rate of $850 per week for 40 hours of work each week.

       23.     Mr. Aupont was then required by Defendants to work 48 hours per week at Citi

doing marketing and human resources-related work. He was also required to work at Progressive

for an additional 10 hours per week teaching English, acting as a driver, and helping with exercises.

       24.     In this position, Mr. Aupont did not have the power to hire or fire employees, nor

were his suggestions or recommendations as to the hiring, firing, advancement, promotion, or any

other change of status of other employees given any weight.

       25.     Mr. Aupont was provided with no overtime compensation during 2015.

       26.     From 2016 through 2019, Mr. Aupont and Defendants agreed that Mr. Aupont

would be paid at a rate of $1,000.00 per week for 40 hours of work each week.

       27.     Mr. Aupont was then required by Defendants to work 24 hours per week at Citi

doing marketing and human resources-related work. He was also required to work at Progressive

for an additional 35 hours per week as the Director of Progressive.

       28.     Mr. Aupont worked under the direction and management of Defendant Duroseau,

who was the decisionmaker for Progressive and Citi. Defendant Duroseau made all decisions to

discipline, hire, fire, advance, and promote employees, and did not give any weight to Mr.

Aupont’s suggestions and recommendations as to these actions; how to comply with business-

related regulations; budgeting; planning employees’ work and the manner in which they did the

work; what policies to set and enforce at both businesses; and all other functions commonly

associated with managing a business.




                                              4 / 11
Case 1:21-cv-00011-KAM-RER Document 1 Filed 01/04/21 Page 5 of 12 PageID #: 5




          29.   Mr. Aupont was directed that, as Director of Progressive, he would do nothing more

than act as Defendant Duroseau’s messenger, delivering Duroseau’s decisions and policies to the

employees. Mr. Aupont was not allowed to independently make decisions or to act on them.

          30.   In fact, it was the fact that Mr. Aupont had no power to act independently that

caused conflict between Mr. Aupont and Duroseau, and led to Mr. Aupont’s termination in

September 2019.

                                 FIRST CAUSE OF ACTION
                                Minimum Wage Under The FLSA

          31.   Mr. Aupont repeats and re-alleges each and every allegation as if fully set forth

herein.

          32.   At all relevant times, Defendants had a policy and practice of refusing to pay the

statutory minimum wage to Mr. Aupont for some or all of the hours he worked.

          33.   29 U.S.C. § 216(b) provides that any employer who violates the provisions of 29 U.S.C.

§ 206 shall be liable to the employees affected in the amount of their unpaid minimum compensation,

and in an additional equal amount as liquidated damages.

          34.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by failing to compensate Mr. Aupont at the statutory minimum wage when Defendants

knew or should have known such was due and that failing to do so would financially injure Mr.

Aupont.




                                               5 / 11
Case 1:21-cv-00011-KAM-RER Document 1 Filed 01/04/21 Page 6 of 12 PageID #: 6




                               SECOND CAUSE OF ACTION
                               Minimum Wage Under The NYLL

          35.   Mr. Aupont repeats and re-alleges each and every allegation as if fully set forth

herein.

          36.   At all relevant times, Mr. Aupont was employed by Defendants within the meaning

of New York Labor Law §§ 2 and 651.

          37.   At all relevant times, Defendants had a policy and practice of refusing to pay the

statutory minimum wage to Mr. Aupont for some or all of the hours they worked.

          38.   Defendants knowingly and willfully violated Mr. Aupont’s rights by failing to pay

him minimum wages in the lawful amount for hours worked.

          39.   An employer who fails to pay the minimum wage shall be liable, in addition to the

amount of any underpayments, for liquidated damages equal to twenty five percent (25%) of the

shortfall under NYLL §§ 190 et seq., and §§ 650 et seq.; liquidated damages equal to one hundred

percent (100%) after April 9, 2011, under the New York Wage Theft Prevention Act; and interest.

                                 THIRD CAUSE OF ACTION
                                Overtime Wages under the FLSA

          40.   Mr. Aupont repeats and re-alleges each and every allegation as if fully set forth

herein.

          41.   Pursuant to 29 USC § 207(a), no employer engaged in commerce shall employ a

covered employee for a work week longer than forty (40) hours unless such employee receives

compensation for employment in excess of forty (40) hours at a rate not less than one and one-half

times the regular rate at which he or she is employed, or one and one-half times the minimum

wage, whichever is greater.




                                              6 / 11
Case 1:21-cv-00011-KAM-RER Document 1 Filed 01/04/21 Page 7 of 12 PageID #: 7




          42.   29 USC § 216(b) provides that any employer who violates the provisions of 29

U.S.C. § 207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages.

          43.   Defendants’ failure to pay Mr. Aupont his overtime pay violated the FLSA.

          44.   At all relevant times, Defendants had, and continue to have, a policy of practice of

refusing to pay overtime compensation at the statutory rate of time-and-a-half to Mr. Aupont for

all hours worked in excess of forty (40) hours per workweek, which violated, and continues to

violate, the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).

          45.   The FLSA and supporting regulations required employers to notify employees of

employment law requires employers to notify employment law requirements. 29 C.F.R. § 516.4.

          46.   Defendants willfully failed to notify Mr. Aupont of the requirements of the

employment laws in order to facilitate their exploitation of Mr. Aupont’s labor.

          47.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Mr. Aupont the statutory overtime rate of time and one

half for all hours worked in excess of forty (40) per week when they knew or should have known

such was due and that failing to do so would financially injure Mr. Aupont.

                                FOURTH CAUSE OF ACTION
                                Overtime Wages Under The NYLL

          48.   Mr. Aupont repeats and re-alleges each and every allegation as if fully set forth

herein.

          49.   An employer who fails to pay overtime wages shall be liable, in addition to the

amount of any underpayments, for liquidated damages equal to twenty five percent (25%) before

April 9, 2011; one hundred percent (100%) under NY Wage Theft Prevention Act; and interest.




                                              7 / 11
Case 1:21-cv-00011-KAM-RER Document 1 Filed 01/04/21 Page 8 of 12 PageID #: 8




          50.   At all relevant times, Defendants had a policy and practice of refusing to pay the

overtime compensation to Mr. Aupont at one and one half times the hourly rate Mr. Aupont is

entitled to.

          51.   Defendants’ failure to pay Mr. Aupont’s overtime pay violated the NYLL and was

knowingly and willfully done.

          52.   Defendants’ failure to pay Mr. Aupont was not in good faith.

                                 FIFTH CAUSE OF ACTION
                         Violation of NYLL’s Time of Hire Wage Notice

          53.   Mr. Aupont repeats and re-alleges each and every allegation as if fully set forth

herein.

          54.   The NYLL and supporting regulations require employers to provide written notice

of the rate or rates of pay and the basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; allowances, if any, claimed as a part of minimum wage, including tip,

meal, or lodging allowances; the regular pay day designated by the employer; the name of the

employer; any “doing business as” names used by the employer; the physical address of

employer’s main office or principal place of business, and a mailing address if different; and the

telephone number of the employer. NYLL § 195(1)(a).

          55.   Defendants intentionally failed to provide notice to Mr. Aupont in violation of

NYLL § 195, which requires all employers to provide written notice in the employee’s primary

language about the terms and conditions of employment related to rate of pay, regular pay cycle

and rate of overtime on his/her first day of employment.

          56.   Defendants not only did not provide notice to Mr. Aupont at the time of hire, but

failed to provide notice to Mr. Aupont even after the fact.




                                               8 / 11
Case 1:21-cv-00011-KAM-RER Document 1 Filed 01/04/21 Page 9 of 12 PageID #: 9




          57.   Due to Defendants’ violations of the NYLL, Mr. Aupont is entitled to recover from

Defendants, jointly and severally, Fifty Dollars ($50.00) for each workday that the violation

occurred or continued to occur, up to Five Thousand Dollars ($5,000.00), together with costs and

attorneys’ fees pursuant to NYLL.

                                  SIXTH CAUSE OF ACTION
                           Violation of NYLL’s Pay Stub Requirement

          58.   Mr. Aupont repeats and re-alleges each and every allegation as if fully set forth

herein.

          59.   The NYLL and supporting regulations require employers to provide detailed

paystub information to employees every payday. NYLL § 195(3).

          60.   Defendants have failed to make a good faith effort to comply with the NYLL with

respect to compensation of Mr. Aupont, and did not provide full and accurate paystub on or after

each of Mr. Aupont’s paydays.

          61.   Due to Defendants’ violations of New York Labor Law, Mr. Aupont is entitled to

recover from Defendants, jointly and severally, Two Hundred Fifty Dollars ($250.00) for each

workday of the violation, up to Five Thousand Dollars ($5,000.00), together with costs and

attorneys’ fees pursuant to NYLL.




                                             9 / 11
Case 1:21-cv-00011-KAM-RER Document 1 Filed 01/04/21 Page 10 of 12 PageID #: 10




                                 PRAYER FOR RELIEF

       WHEREFORE, Mr. Aupont requests judgment against Defendants as follows:

       a.    A declaratory judgment that the practices complained of herein are unlawful under

             the FLSA;

       b.    A declaratory judgment that Defendants’ violation of the provisions of the FLSA

             has been willful as to Plaintiff Orlando Aupont;

       c.    A declaratory judgment that the practices complained of herein are unlawful under

             the NYLL;

       d.    A declaratory judgment that Defendants’ violation of the provisions of the NYLL

             has been willful as to Plaintiff Orlando Aupont;

       e.    An injunction against Defendants; Defendants’ officers, agents, successors,

             employees, representatives; and any and all persons acting in concert with them as

             provided by law, from engaging in each of unlawful practices and policies set forth

             herein;

       f.    Pursuant to 29 U.S.C. § 216(b), damages for the amount of unpaid minimum wages,

             plus liquidated damages;

       g.    Pursuant to NYLL §§ 198(1-a), 198(3), & 663(1), damages for the amount of

             unpaid minimum wages, plus liquidated damages;

       h.    Pursuant to 29 U.S.C. § 216(b), damages for the amount of unpaid overtime wages,

             plus liquidate damages;

       i.    Pursuant to NYLL §§ 198(1-a), 198(3), and 663(1), damages for the amount of

             unpaid overtime wages, plus liquidated damages;

       j.    Damages pursuant to NYLL § 195(1)(a);



                                          10 / 11
Case 1:21-cv-00011-KAM-RER Document 1 Filed 01/04/21 Page 11 of 12 PageID #: 11




       k.    Damages pursuant to NYLL § 195(3);

       l.    Awarding Plaintiff Orlando Aupont pre-judgment and post-judgment interest as

             applicable;

       m.    Awarding Plaintiff Orlando Aupont the expenses incurred in this action, including

             costs and attorneys’ fees;

       n.    Providing that if any amounts remain unpaid upon the expiration of ninety days

             following issuance of judgment, or ninety days after expiration of the time to appeal

             and no appeal is then pending, whichever is later, the total amount of judgment

             shall automatically increase by fifteen percent, as required by NYLL § 198(4); and

       o.    Such other and further relief as the Court deems just and necessary.

 Dated: New York, New York
        January 4, 2021

                                           /s/
                                           Gregory P. Mouton, Jr., Esq.
                                           Law Office of Gregory P. Mouton, Jr., LLC
                                           Attorneys for Plaintiff Orlando Aupont
                                           1441 Broadway, 6th Floor
                                           New York, NY 10018
                                           Phone & Fax: (646) 706-7481
                                           gmouton@moutonlawnyc.com




                                           11 / 11
Case 1:21-cv-00011-KAM-RER Document 1 Filed 01/04/21 Page 12 of 12 PageID #: 12




                                    21 CV 11
    _______________________________________________________________________

                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK
    _______________________________________________________________________

                              ORLANDO AUPONT,

                                    Plaintiff,

                                    -against-

   CITI HEALTH HOME CARE SERVICES, INC.; PROGRESSIVE COMMUNITY ADULT
  DAYCARE SERVICES INC.; FANELL ALERTE; ALEXANDER ALERTE; and MARTINE
                               DUROSEAU,

                                   Defendants.
   _________________________________________________________________________

                                  COMPLAINT
   _________________________________________________________________________




                                                      1441 Broadway, 6th Floor
  LAW OFFICE OF GREGORY P. MOUTON, JR., LLC           New York, NY 10018
                                                      Phone & Fax: (646) 706-7481
